DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species 1, Fig. 1A, Fig. 2A in the reply filed on 10/14/2022 is acknowledged.

Response to Amendment
Applicant’s amendment dated 10/14/2022, in which claims 7-8, 15-18 are withdrawn, has been entered.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Fig. 1A and Fig. 1C shows a schematic layered structure of a DUV light-emitting triode (LET) but the LET does not have a load resistance connected between the n-contact and the second p-contact in parallel to the light-detecting structure. Fig. 1B and Fig. 1D shows an external load resistance connected between the n-contact and the second p-contact in parallel to the light-detecting structure of the LET device. In other word, in Fig. 1B and Fig. 1D, the load resistance is not a constituent of the light emitting triodes LET and is not included within the light emitting triodes LET, thus Fig. 1B and Fig. 1D do not show a LET device having a load resistance connected between the n-contact and the second p-contact in parallel to the light-detecting structure as required by the claim. 

    PNG
    media_image1.png
    454
    626
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    574
    637
    media_image2.png
    Greyscale

Therefore, “A light emitting device comprising: a load resistance connected between the n-contact and the second p-contact in parallel to the light-detecting structure” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification is objected to as failing to provide a written description of the claimed invention in such full, clear, concise, and exact terms as to enable any person skilled in the art or science to which the invention or discovery appertains, or with which it is most nearly connected, to make and use the same (37 C.F.R. 1.71).  Correction of the following is required: claim 1 recites the limitation “[a] light emitting device comprising: a load resistance connected between the n-contact and the second p-contact in parallel to the light-detecting structure.” However, the specification does not describe the above claimed subject matter. Specifically, the specification only discloses an external load resistance connected to a light emitting device but does not disclose a light emitting device comprising a load resistance as claimed.

Claim Objections
Claim 20 is objected to because of the following informalities:  claim 20 recites the limitation “second p-contact 65” which appears to be a mistyping of –second p-contact--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6, 9-14, 19-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Regarding claim 1, claim 1 recites the limitation “[a] light emitting device comprising:.. a load resistance connected between the n-contact and the second p-contact in parallel to the light-detecting structure.” However, the specification does not provide any description of the claimed light emitting device. Specifically, the elected invention of Fig. 1A shows a schematic layered structure of a DUV light-emitting triode (LET) but the LET does not have a load resistance connected between the n-contact and the second p-contact in parallel to the light-detecting structure. Fig. 1B and Fig. 1D shows an external load resistance connected between the n-contact and the second p-contact in parallel to the light-detecting structure of the LET device. However, the load resistance is not a constituent of the light emitting triodes LET and is not included within the light emitting triodes LET as required by the claim. Neither Fig. 1A nor Fig. 1B nor Fig. 1D discloses a light emitting device comprising a load resistance as claimed. Therefore, one of ordinary skills is unable to determine that Applicant was in possession of the claimed invention. Further, there is no description of any such steps whether conventional or inventive that demonstrates possession thereof or therefor. Accordingly, claim 1 and all claims depending therefrom were not in possession of Applicant at the time of filing.
The purpose of the written description requirement in 35 U.S.C. §112(a) is to determine if “the description clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed." In re Gosteli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989). See also MPEP § 2163.02.  In addition, the written description requirement of 35 U.S.C.§112(a) applies to all claims including original claims that are part of the disclosure as filed.  Ariad, 598 F.3d at 1349.  As stated by the Federal Circuit, “[a]lthough many original claims will satisfy the written description requirement, certain claims may not.”  Ariad, 598 F.3d at 1349; "[e]ven if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement." Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 968, 63 USPQ2d 1609, 1616 (Fed. Cir. 2002); see also LizardTech, Inc. v. Earth Res. Mapping, Inc., 424 F.3d 1336, 1343–46 (Fed. Cir. 2005). See also MPEP §2163.03
The instant specification lacks any description of an actual reduction to practice which would be evidenced by specific examples, drawings and an accompanied description of structural features and/or an accompanied description of processing steps, etc. that are sufficiently detailed to show that Applicant was in possession of the claimed invention as a whole. Thus there is no evidence of a complete specific application or embodiment to satisfy the requirement that the description is set forth “in such full, clear, concise, and exact terms” to show possession of the claimed invention. Fields v. Conover, 443 F.2d 1386, 1392, 170 USPQ 276, 280 (CCPA 1971).

	Claims 2-6, 9-14, 19-20 depending from the rejected claim 1 noted above are rejected at least on the same basis as claim 1 from which the dependent claims depend.
For the purpose of this Action and for consistent with Applicant’s written description, claims 1-6, 9-14, 19-20 will be examined as a circuit for a light emitting device comprising:
the light emitting device;
a load resistance connected to the light emitting device; 
wherein the light emitting device comprising: 
an n-type AlGaN structure, a p-type AlGaN structure, and a light-emitting active- region sandwiched between the n-type AlGaN structure and the p-type AlGaN structure; 
a first p-contact formed on the p-type AlGaN structure defining a light-emitting structure; 
a second p-contact formed on the p-type AlGaN structure defining a light-detecting structure; 
an n-contact formed on the n-type AlGaN structure serving as a common cathode for the light-emitting structure and the light-detecting structure; 
wherein there is a bridge zone between the first and the second p-contacts; and 
wherein the load resistance connected between the n-contact and the second p-contact in parallel to the light-detecting structure. 

Regarding claims 5-6, claim 5 recites “a bridge zone resistance larger than 1 mega ohm” and claim 6 recites “the bridge zone resistance is larger than 10 mega ohm.” The claimed ranges do not have upper limit and can cover a range up to infinity, however, Applicant has not provided evidence for a bridge zone resistance up to infinity.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 5-6, claim 5 recites “a bridge zone resistance larger than 1 mega ohm” and claim 6 recites “the bridge zone resistance is larger than 10 mega ohm.” The claimed ranges do not have upper limit. Therefor, the metes and bounds of the claims are unclear and indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 14, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. ("GaN light emitting triodes for high-efficiency hole injection and light emission," Proc. SPIE 6134, Light-Emitting Diodes: Research, Manufacturing, and Applications X, 61340K (22 February 2006)) in view of Vampola et al. (US 20180182927).
Regarding claims 1 and 19, Kim et al. discloses in Fig. 2(b), Fig. 4, Fig. 6 a light emitting device comprising: 
an n-type AlGaN structure [n-type Al0.2 Ga0.8 N lower cladding layer], a p-type AlGaN structure [p-type Al0.35Ga0.65N EBL], and a light-emitting active-region [Al0.2 In0.03Ga0.77N/Al0.11In0.03Ga0.86N double quantum well active region] sandwiched between the n-type AlGaN structure [n-type Al0.2 Ga0.8 N lower cladding layer] and the p-type AlGaN structure [p-type Al0.35Ga0.65N EBL][Experiment and results, lines 1-6]; 
a first p-contact [Anode 1 (A1)] formed on the p-type AlGaN structure [p-type Al0.35Ga0.65N EBL] defining a light-emitting structure [Experiment and results, lines 12-19]; 
a second p-contact [Anode 2 (A2)] formed on the p-type AlGaN structure [p-type Al0.35Ga0.65N EBL] defining a light-detecting structure [Experiment and results, lines 12-19]; and 
an n-contact [Cathode] formed on the n-type AlGaN structure [n-type Al0.2 Ga0.8 N lower cladding layer] serving as a common cathode for the light-emitting structure and the light-detecting structure [Experiment and results, lines 12-19]; 
wherein there is a bridge zone between the first and the second p-contacts [Anode 1 (A1) and Anode 2 (A2)];
wherein the p- type AlGaN structure [p-type Al0.35Ga0.65N EBL] in the bridge zone is not removed.
The limitation “defining a light-emitting structure” and “defining a light-detecting structure” direct to intended uses of the first p-contact and the second p-contact. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Kim et al. fails to disclose
a load resistance connected between the n-contact and the second p-contact in parallel to the light-detecting structure.
Vampola et al. discloses in Fig. 1, Fig. 4 and Fig. 5
a load resistance connected between the n-contact [145] and the second p-contact [149] in parallel to the light-detecting structure [510].
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Vampola et al. into the method of Kim et al. to include a load resistance connected between the n-contact and the second p-contact in parallel to the light-detecting structure. The ordinary artisan would have been motivated to modify Kim et al. in the above manner for the purpose of providing an operational feedback circuit including a light-emitting structure, a light-detecting structure and a detector circuit that is connected to the light-detecting structure to detect a fault with the light-emitting structure or to provide feedback to a LED driver to keep the brightness at the same level despite the characteristic of the light-emitting structure changing over time [paragraph [0031]-[0032] of Vampola et al.]. 

Regarding claim 2, the limitation of claim 2 direct to properties or functions of the claimed structures. “when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent” MPEP 2112.01 (I). Further a recitation of the intended operation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended operation, then it meets the claim. In this case, Kim et al. and Vampola et al. discloses the claimed device structure, Kim et al. further discloses in Fig. 2(b) in operation, holes and electrons are injected into the light-emitting active-region respectively via the first p-contact [Anode 1] and the n-contact [Cathode] for the light-emitting structure to emit light. Kim et al. also discloses in Fig. 6 that the light output power depends on the bias to the second p-contact [Anode 2 (A2)]. Vampola et al. discloses a load resistance RB connected to the light-detecting structure as claimed and is used to generate an output voltage corresponds to a light-output power of the light-emitting structure. Thus, the deep UV LET disclosed by Kim et al. and Vampola et al. is capable of performing the intended operation as recited in claim 2. 

Regarding claim 14, Kim et al. discloses in Fig. 2(b), Fig. 4, Fig. 6 
 wherein the first p- contact [Anode 1] and the second p-contact [Anode 2] are formed on the p-type AlGaN structure side-by-side with a first edge of the first p-contact [Anode1] facing a first edge of the second p-contact [Anode 2], the bridge zone is formed between the first edge of the first p-contact [Anode 1] and the first edge of the second p-contact [Anode 2] along an entire length of the first edge of the first p-contact [Anode 1] and the first edge of the second p- contact [Anode 2], or along a portion of the entire length of the first edge of the first p-contact [Anode 1] and the first edge of the second p-contact [Anode 2].

Regarding claim 20, Vampola et al., Kim et al. fails to explicitly disclose wherein a ratio between an area covered by the first p-contact and an area covered by the second p-contact is in the range of 5-50.
However, Vampola et al. discloses in Fig. 1 and Fig. 5 an area covered by the first p-contact [119] is greater than an area covered by the second p-contact [149]; or a ratio between an area covered by the first p-contact [119] and an area covered by the second p-contact [149] is greater than 1. Vampola et al. further discloses in paragraph [0026] “the photosensor segment 140 will typically have an area that is less than 10% of the emitter segment 150.” In other words, Vampola et al. discloses an area of the light-emitting structure is more than 10 times an area of the light-detecting structure; or a ratio between an area of the light-emitting structure and an area of the light-detecting structure is more than 10. Thus, incorporating the above teachings of Vampola et al. into the light emitting device disclosed by Kim et al. would result a ratio between an area covered by the first p-contact and an area covered by the second p-contact is greater than 10. The ordinary artisan would have been motivated to modify Kim et al. in the above manner for the purpose of providing suitable ratio between an area of the light-emitting structure and an area of the light-detecting structure [paragraph [0026] of Vampola et al.]. Further, the claimed ranges are merely optimizations, and as such are not patentable over the prior art. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages." Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 9-11, 14, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Obata (US Pub. 20190312178) in view of Kim et al. ("GaN light emitting triodes for high-efficiency hole injection and light emission," Proc. SPIE 6134, Light-Emitting Diodes: Research, Manufacturing, and Applications X, 61340K (22 February 2006)) and Vampola et al. (US 20180182927).
Regarding claims 1, 14 and 19, Obata discloses in Fig. 5, paragraph [0045]-[0048], [0050]-0059], [0069]-[0097] a light emitting device comprising: 
an n-type AlGaN structure [11, 20 and 30], a p-type AlGaN structure [50, 60 and 70], and a light-emitting active- region [40] sandwiched between the n-type AlGaN structure [11, 20 and 30] and the p-type AlGaN structure [50, 60 and 70]; 
a first p-contact [90] formed on the p-type AlGaN structure [50, 60 and 70] defining a light-emitting structure; and 
an n-contact [80] formed on the n-type AlGaN structure [11, 20 and 30] serving as a common cathode for the light-emitting structure and the light-detecting structure.
Obata fails to disclose 
a second p-contact formed on the p-type AlGaN structure defining a light-detecting structure;
the n-contact [80] formed on the n-type AlGaN structure serving as a common cathode for the light-emitting structure and the light-detecting structure;
wherein there is a bridge zone between the first and the second p-contacts; 
wherein the p- type AlGaN structure in the bridge zone is not removed;
wherein the first p- contact and the second p-contact are formed on the p-type AlGaN structure side-by-side with a first edge of the first p-contact facing a first edge of the second p-contact, the bridge zone is formed between the first edge of the first p-contact and the first edge of the second p-contact along an entire length of the first edge of the first p-contact and the first edge of the second p- contact, or along a portion of the entire length of the first edge of the first p-contact and the first edge of the second p-contact.
Kim et al. discloses in Fig. 2(b), Fig. 4, Fig. 6 
a second p-contact [Anode 2 (A2)] formed on the p-type AlGaN structure [p-type Al0.35Ga0.65N EBL] defining a light-detecting structure [Experiment and results, lines 12-19]; and 
the n-contact [Cathode] formed on the n-type AlGaN structure [n-type Al0.2 Ga0.8 N lower cladding layer] serving as a common cathode for the light-emitting structure and the light-detecting structure [Experiment and results, lines 12-19]; 
wherein there is a bridge zone between the first and the second p-contacts [Anode 1 (A1) and Anode 2 (A2)];
wherein the p- type AlGaN structure [p-type Al0.35Ga0.65N EBL] in the bridge zone is not removed;
wherein the first p- contact [Anode 1] and the second p-contact [Anode 2] are formed on the p-type AlGaN structure side-by-side with a first edge of the first p-contact [Anode1] facing a first edge of the second p-contact [Anode 2], the bridge zone is formed between the first edge of the first p-contact [Anode 1] and the first edge of the second p-contact [Anode 2] along an entire length of the first edge of the first p-contact [Anode 1] and the first edge of the second p- contact [Anode 2], or along a portion of the entire length of the first edge of the first p-contact [Anode 1] and the first edge of the second p-contact [Anode 2].
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Kim et al. into the method of Obata to include a second p-contact formed on the p-type AlGaN structure defining a light-detecting structure; the n-contact [80] formed on the n-type AlGaN structure serving as a common cathode for the light-emitting structure and the light-detecting structure; wherein there is a bridge zone between the first and the second p-contacts and the p- type AlGaN structure in the bridge zone is not removed; wherein the first p- contact and the second p-contact are formed on the p-type AlGaN structure side-by-side with a first edge of the first p-contact facing a first edge of the second p-contact, the bridge zone is formed between the first edge of the first p-contact and the first edge of the second p-contact along an entire length of the first edge of the first p-contact and the first edge of the second p- contact, or along a portion of the entire length of the first edge of the first p-contact and the first edge of the second p-contact. The ordinary artisan would have been motivated to modify Obata in the above manner for the purpose of providing a new type of light emitting device, the light emitting triode that allows carriers to overcome barriers and increases the carrier injection efficiency into the active region [Abstract and Introduction of Kim et al.].
The limitation “defining a light-emitting structure” and “defining a light-detecting structure” direct to intended uses of the first p-contact and the second p-contact. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Kim et al. and Obata fails to disclose
a load resistance connected between the n-contact and the second p-contact in parallel to the light-detecting structure.
Vampola et al. discloses in Fig. 1, Fig. 4 and Fig. 5
a load resistance connected between the n-contact [145] and the second p-contact [149] in parallel to the light-detecting structure [510].
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Vampola et al. into the method of Kim et al. and Obata to include a load resistance connected between the n-contact and the second p-contact in parallel to the light-detecting structure. The ordinary artisan would have been motivated to modify Kim et al. and Obata in the above manner for the purpose of providing an operational feedback circuit including a light-emitting structure, a light-detecting structure and a detector circuit that is connected to the light-detecting structure to detect a fault with the light-emitting structure or to provide feedback to a LED driver to keep the brightness at the same level despite the characteristic of the light-emitting structure changing over time [paragraph [0031]-[0032] of Vampola et al.]. 

Regarding claim 2, the limitation of claim 2 direct to properties or functions of the claimed structures. “when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent” MPEP 2112.01 (I). Further a recitation of the intended operation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended operation, then it meets the claim. In this case, the combination of Obata, Kim et al. and Vampola et al. discloses the claimed device structure, Kim et al. further discloses in Fig. 2(b) in operation, holes and electrons are injected into the light-emitting active-region respectively via the first p-contact [Anode 1] and the n-contact [Cathode] for the light-emitting structure to emit light. Kim et al. also discloses in Fig. 6 that the light output power depends on the bias to the second p-contact [Anode 2 (A2)]. Vampola et al. discloses a load resistance RB connected to the light-detecting structure as claimed and is used to generate an output voltage corresponds to a light-output power of the light-emitting structure. Thus, the deep UV LET disclosed by Obata, Kim et al. and Vampola et al. is capable of performing the intended operation as recited in claim 2.

Regarding claim 9, Obata discloses in paragraph [0045]-[0048], [0050]-0059]
wherein the n-type AlGaN structure [11, 20 and 30] comprises an n-type N-AlGaN layer [11] with a thickness of 2.0-5.0 µm and a doping concentration of 2.0x 1018 - 5.0x 1018 cm-3 for current spreading, an n-type N-AlGaN layer [30] with a thickness of 0.2-0.5µm and a doping concentration of 8x1018 - 2x1019 cm3 for active-region polarization field screening, and an n-type N--AlGaN layer [20] with a thickness of 0.1-0.5µm and a doping concentration of n=2.5x1017 - 2x1018 cm-3 for reducing current crowding and uniform current injection into the light-emitting active-region.
In addition, Obata et al. further discloses in paragraph [0055] that “when these n-type layers are plurality of layers, the thickness of each functional layer is preferably 1 nm or more and 50 µm or less.” Obata further discloses in paragraph [0046], [0050] and [0056] that “a dopant material and a concentration of the dopant material may be determined accordingly depending on the desired purpose.” Further, Applicant has not disclosed any criticality of the claimed ranges. Thus, it would have been obvious to modify Obata et al. to provide the claimed ranges. The ordinary artisan would have been motivated to modify Obata et al. in the manner set forth above for at least the purpose of optimization and routine experimentation to achieve desired purpose. The claimed ranges are merely optimizations, and as such are not patentable over the prior art. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages." Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382.

Regarding claim 10, Obata further discloses in Fig. 6, paragraph [0070]-[0085] 
wherein the light- emitting active-region [40] comprises a plurality of alternately stacked n-AlbGa1-bN barriers [40b to 43b] and AlwGa1- w N wells [40a to 43a]; 
a thickness of each of the n-AlbGa1-bN barriers [40b to 43b] is in the range of 8 - 16 nm [paragraph [0075]], and a thickness of each of the AlwGa1- w N wells [40a to 43a] is 2 - 5 nm [paragraph [0078]-[0079]]; 
the n-AlbGa1-bN barrier [40b to 43b] and the AlwGa1- w N well [40a to 43a] have an Al-composition in the range of 0.3 - 1.0 (b=0.3-1.0) and 0.0 - 0.85 (w=0.0-0.85), respectively, and the Al-composition difference between the barrier and the well is at least 0.15 (b-w≥0.15) [Obata discloses in paragraph [0073] “the barrier layer is formed by AlGaN having higher Al composition than the well layer”, Obata discloses in paragraph [0075], b =0.02-0.99. Obata discloses in paragraph [0079], w=0-0.97. Thus Obata discloses cases when b-w≥0.15.]

Regarding claim 11, Obata discloses in Fig. 5, Fig. 6, paragraph [0086]-[0097]
wherein the p-type AlGaN structure [50, 60 and 70] comprises a hole injecting and electron blocking layer [50], a hole spreading structure [60], and a hole supplier and p-contact layer [70].

Regarding claim 20, Vampola et al., Kim et al. and Obata fails to explicitly disclose wherein a ratio between an area covered by the first p-contact and an area covered by the second p-contact is in the range of 5-50.
However, Vampola et al. discloses in Fig. 1 and Fig. 5 an area covered by the first p-contact [119] is greater than an area covered by the second p-contact [149]; or a ratio between an area covered by the first p-contact [119] and an area covered by the second p-contact [149] is greater than 1. Vampola et al. further discloses in paragraph [0026] “the photosensor segment 140 will typically have an area that is less than 10% of the emitter segment 150.” In other words, Vampola et al. discloses an area of the light-emitting structure is more than 10 times an area of the light-detecting structure; or a ratio between an area of the light-emitting structure and an area of the light-detecting structure is more than 10. Thus, incorporating the above teachings of Vampola et al. into the light emitting device disclosed by the combination of Kim et al. and Obata would result a ratio between an area covered by the first p-contact and an area covered by the second p-contact is greater than 10. The ordinary artisan would have been motivated to modify Kim et al. and Obata in the above manner for the purpose of providing suitable  ratio between an area of the light-emitting structure and an area of the light-detecting structure [paragraph [0026] of Vampola et al.]. Further, the claimed ranges are merely optimizations, and as such are not patentable over the prior art. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages." Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Obata (US Pub. 20190312178) in view of Kim et al. ("GaN light emitting triodes for high-efficiency hole injection and light emission," Proc. SPIE 6134, Light-Emitting Diodes: Research, Manufacturing, and Applications X, 61340K (22 February 2006)) and Vampola et al. (US 20180182927) as applied to claim 1 above and further in view of Ragner et al. (US Pat. 6175196).
Regarding claims 3-4, Obata, Kim et al. and Vampola et al. fails to disclose
wherein the load resistance is selected to ensure that the voltage drop on the load resistance has a Pearson correlation coefficient to the light-output power of the light-emitting structure larger than 0.95, while the voltage drop on the load resistance has a Pearson correlation coefficient to a forward bias voltage of the light-emitting structure less than 0.8;
wherein the load resistance is in the range of 0.1-10.0 mega ohm.
Ragner et al. discloses in Fig. 5, column 7, lines 49-55, column 8, lines 36-65
wherein the load resistance [R5] is in the range of 0.1-10.0 mega ohm [5.1 MΩ].
Ragner et al. disclosed the load resistance within the claimed range, thus, the load resistance disclosed by Ragner et al. in combination with the circuit disclosed by Obata, Kim et al. and Vampola et al. would also ensure that the voltage drop on the load resistance has a Pearson correlation coefficient to the light-output power of the light-emitting structure larger than 0.95, while the voltage drop on the load resistance has a Pearson correlation coefficient to a forward bias voltage of the light-emitting structure less than 0.8.
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Ragner et al. into the method of Obata, Kim et al. and Vampola et al. to include wherein the load resistance is selected to ensure that the voltage drop on the load resistance has a Pearson correlation coefficient to the light-output power of the light-emitting structure larger than 0.95, while the voltage drop on the load resistance has a Pearson correlation coefficient to a forward bias voltage of the light-emitting structure less than 0.8; wherein the load resistance is in the range of 0.1-10.0 mega ohm. The ordinary artisan would have been motivated to modify Obata, Kim et al. and Vampola et al. in the above manner for the purpose of providing suitable working values of the load resistance to allow the circuit to conserve battery power [column 8, lines 61-65]. Further, the claimed ranges are merely optimizations, and as such are not patentable over the prior art. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages." Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382.

Claims 5-6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Obata (US Pub. 20190312178) in view of Kim et al. ("GaN light emitting triodes for high-efficiency hole injection and light emission," Proc. SPIE 6134, Light-Emitting Diodes: Research, Manufacturing, and Applications X, 61340K (22 February 2006)) and Vampola et al. (US 20180182927) as applied to claim 1 above and further in view of Herner et al. (US Pub. 20140117307) and Deliwala (US Pub. 20140375985).
Regarding claims 5 and 6, Obata and Kim et al. fails to disclose 
wherein the bridge zone is of a bridge zone resistance larger than 1 mega ohm; wherein the bridge zone resistance is larger than 10 mega ohm.
Herner et al. discloses in paragraph [0071] that “the increase in pGaN sheet resistance and/or contact resistance is sufficient to decrease leakage currents originating in the pGaN.”
Deliwala discloses in Fig. 2, Fig. 3, Fig. 8, paragraph [0029], [0032] 
wherein the bridge zone is of a bridge zone resistance larger than 1 mega ohm; wherein the bridge zone resistance is larger than 10 mega ohm [the resistance between the two electrodes 137 will be very large in the order of hundreds of mega ohms.].
Deliwala further discloses “[t]he actual size of Reff may vary depending on the distance between the electrodes” and “a large Reff to suppress noise between circuits connected to each of the electrodes and to reduce Johnson noise”.
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Deliwala and Herner et al. into the method of Obata and Kim et al. to include wherein the bridge zone is of a bridge zone resistance larger than 1 mega ohm; wherein the bridge zone resistance is larger than 10 mega ohm. The ordinary artisan would have been motivated to modify Obata and Kim et al. in the manner set forth above for at least the purpose of optimization and routine experimentation to achieve desired device’s performance, i.e. to reduce leakage currents originating in the bridge zone, to suppress noise between circuits connected to each of the electrodes and to reduce Johnson noise [paragraph [0032] of Deliwala and paragraph [0071] of Herner et al.]. Further, the claimed ranges are merely optimizations, and as such are not patentable over the prior art. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages." Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382.

Regarding claim 13, Herner et al. discloses in paragraph [0071] that Ar ions can be introduced to achieve desired resistance. 
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Herner et al. into the method of Obata and Kim et al. to include wherein ions are implanted into the p-type AlGaN structure and the light-emitting active-region in the bridge zone to increase the bridge zone resistance. The ordinary artisan would have been motivated to modify Obata and Kim et al. in the above manner for the purpose of achieve desired device’s performance, i.e. to reduce leakage currents originating in the bridge zone.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Obata (US Pub. 20190312178) in view of Kim et al. ("GaN light emitting triodes for high-efficiency hole injection and light emission," Proc. SPIE 6134, Light-Emitting Diodes: Research, Manufacturing, and Applications X, 61340K (22 February 2006)) and Vampola et al. (US 20180182927) as applied to claim 1 above and further in view of Kim et al. (US Pub. 20090242870), hereafter Kim870.
Regarding claim 12, Obata further discloses in Fig. 5, Fig. 6, paragraph [0086]-[0097] 
wherein the hole injecting and electron blocking layer [50] is a p-AlGaN layer; 
and the hole supplier and p-contact layer [70] is made of p-type GaN, AlGaN [AlcGa1-cN]. 
Obata fails to disclose
the hole spreading structure comprises alternately stacked p-type Mg-doped AlGaN or GaN channel and p-type AlN barrier.
Kim870 discloses in paragraph [0013]-[0017], [0041]-[0042], [0081]-[0082], [0084], [0087]
the hole spreading structure made of p-type AlGaN comprises alternately stacked p-type Mg-doped AlGaN or GaN channel and p-type AlN barrier.
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Kim870 into the method of Obata to include the hole spreading structure comprises alternately stacked p-type Mg-doped AlGaN or GaN channel and p-type AlN barrier. The ordinary artisan would have been motivated to modify Obata et al. in the above manner for the purpose of providing suitable alternative structure of the hole spreading structure made of p-type AlGaN to improve electrical conductivity and crystallinity of the p-type semiconductor layer, to block dislocations from spreading into the p-type contact layer, to prevent diffusion of Mg in the AlN/GaN layer to allow suitable doping of Mg, thereby improving light emitting efficiency of the light emitting device and providing a light emitting device having a lower drive voltage, and improved light emitting efficiency and output [paragraph [0041]-[0042], [0066], and [0087] of Kim870].   

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited art discloses similar materials, devices and methods.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA T NGUYEN whose telephone number is (571)272-1686. The examiner can normally be reached 9:00am -5:00 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRETT FEENEY can be reached on 571-270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SOPHIA T NGUYEN/           Primary Examiner, Art Unit 2822